Citation Nr: 0916011	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), effective 
June 30, 2004.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, effective July 31, 2007.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The RO granted 
service connection for PTSD in January 2005 assigning a 50 
percent evaluation, effective June 30, 2004.  In April 2005, 
the RO denied service connection for a bilateral foot 
condition, bilateral leg condition, bilateral hearing loss, 
and tinnitus.  The RO granted an increased rating of 70 
percent for PTSD in October 2007, effective July 31, 2007.  
The Veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of service connection for bilateral foot 
condition, bilateral leg condition, bilateral hearing loss, 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 31, 2007, the Veteran's PTSD is manifested 
by occupational and social impairment due to aggressive 
impulses, slow thought processes, poor concentration, 
depressed mood, suicidal ideation, difficulty in establishing 
and maintaining effective work and social relationships 
including inability to function in close proximity with other 
people on a full-time basis, anxiety, poor sleep, 
irritability and anger, moderate to severe depression, 
severely restricted range of emotional expression, 
disturbance in motivation and mood, and a Global Assessment 
of Functioning (GAF) score range of 35-46.  

2.  Effective July 31, 2007, the Veteran's PTSD is manifested 
by poor attention and concentration, depression, anxiety, 
serious sleep disturbance, emotional numbing, irritability 
and angry outbursts, suspiciousness and paranoia, social 
alienation, auditory hallucinations, and flashbacks with 
dissociative phenomenon; he also was found unable to function 
appropriately in his interpersonal relationships or 
effectively in an occupational setting; his GAF score was 40.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2007, the criteria for an initial 
evaluation in excess of 50 percent for PTSD are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.7, 4.130, Diagnostic Code 9411 (2008).

2.  From July 31, 2007, the criteria for an initial 
evaluation in excess of 70 percent for PTSD are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004 regarding the original service 
connection claim for PTSD.  After service connection was 
granted and the Veteran appealed the initial rating assigned, 
the RO provided the Veteran with notice regarding the 
criteria to substantiate his increased rating claim in March 
2006 and June 2008, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2008 supplemental 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence. 

VA has obtained service treatment records, Social Security 
Administration records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to the severity of the PTSD 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating for PTSD

The RO granted service connection for PTSD in January 2005, 
assigning a 50 percent rating, effective June 30, 2004.  The 
Veteran contends that his PTSD is worse than represented by 
this rating.  In October 2007, the RO granted an increased 
rating of 70 percent for PTSD, effective July 31, 2007.  The 
Veteran has not stated that he is satisfied with this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (for PTSD), which evaluates psychiatric 
disabilities under the general criteria for a chronic 
adjustment disorder. 38 C.F.R. § 4.130.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to get the next higher 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

Prior to July 31, 2007

VA mental health outpatient treatment records dated from 
January 2004 to July 2004 show the Veteran had poor 
concentration and depressed mood.  When asked about suicide, 
he became tearful and stated that it had crossed his mind but 
he had no plan.  He had increased personal stress due to the 
impending breakdown of his fourth marriage.  He currently was 
not working, having finished his last contract for janitorial 
work and found it difficult to find work.  Although he 
mentioned that suicide had crossed his mind, he was deemed to 
be not suicidal, homicidal, or psychotic.  His Global 
Assessment of Functioning (GAF) score was 35.

An August 2004 VA mental health PTSD assessment note shows 
that the Veteran had been unemployed since 1992.  He had 
tried self-employment but that was few and far between.  He 
reported legal problems with still being on probation and 
thoughts of being dead, but no suicide attempts.  He used 
attempts to find work and thoughts of schooling to distract 
himself from thoughts of Vietnam.  The impression was PTSD, 
chronic and delayed, severe.

A November 2004 VA examination report shows the Veteran 
stated he had chronic problems with nightmares of combat 
experiences characterized by talking and yelling in his 
sleep, agitation, frequent awakenings, and generally poor 
quantity and quality of sleep.  When asked to characterize 
his mental and emotional state since service in Vietnam, he 
stated that he had been married and divorced four times and 
that each of his wives told him they did not feel they could 
reach him emotionally.  When asked what this meant to him, he 
stated that he was "emotionally shut down" and generally 
unable to express either positive or negative emotions.  He 
also had problems in relationships with irritability and 
anger control but this had lessened since he stopped alcohol 
use.  He was especially close to his mother and when she died 
in 1998 he was alarmed to realize he could not cry or have 
any feelings at all about her death.  He went through a 
similar process a few years later when his father died.  In 
2003, he sought VA treatment and was placed on anti-
depressant medication and attended therapy on a regular 
basis.

In addressing his employment history following military 
service, the Veteran worked in several unskilled jobs before 
finding a position with the U.S. Post Office in Dallas.  For 
the next 16 years he worked in the special delivery section, 
primarily in the night shift.  He was also married and 
divorced several times.  He was involved in a gunfight with 
two drug dealers in his neighborhood, which lead to his 
arrest and conviction of aggravated assault.  He spent six 
months in prison and received 10 years probation, which would 
end in June 2005.  He met routinely with his probation 
officer and had no further legal problems.  Once he was 
arrested and charged with a felony, he was dismissed from his 
job at the Post Office.  He began his own janitorial business 
with, at one point, 11 employees.  Following his mother's 
death in 1998, his symptoms worsened and increasingly he felt 
like he "didn't care about much of anything."  His business 
faltered and he closed it a few years later.  

On mental status examination, the Veteran was cooperative but 
guarded.  For example, he initially avoided eye contact with 
the examiner, instead staring down at the floor most of the 
time.  Alternately, he appeared to answer all questions in a 
forthright manner and put forth a good effort to cooperate 
with the interview process.  His speech was relevant and 
coherent, but his thought processes appeared slow and 
deliberate.  He was oriented times four and there was no 
evidence of hallucinations, delusions, or a loosening of 
thought processes or associations, such as might be seen in a 
psychotic disorder.  Throughout the interview, his mood was 
persistently sad with periodic episodes of crying appropriate 
to the content of his thoughts and topics discussed.  He 
noted that since beginning therapy he now cried more often 
and readily than earlier.  

To assess mood state more formally, the Veteran was 
administered the Center for Epidemiological Studies 
Depression Scale (CES-D), and achieved a score of 24, which 
was classified as moderate-severe depression.  He denied 
suicidal or homicidal ideation, but admitted to thoughts of 
both.  He felt he would not act on these thoughts both due to 
his relationship with his daughter and his 
spiritual/religious beliefs.  Although not formally assessed, 
his intelligence was rated as average and he appeared to be 
cognitively intact in terms of memory, insight, and judgment. 
The examiner assessed that the Veteran attempted to avoid 
thoughts of combat, showed persistent and marked estrangement 
from others, and had a severely restricted range of emotional 
expression.  He also had arousal symptoms including sleep 
difficulties, irritability, anger control problems, and poor 
concentration.  Alternately, he showed no evidence of 
impairment in reality testing and was able to function on a 
daily basis.  Current symptom intensity was rated as 
moderate.  The GAF score was 46.

VA mental health individual therapy notes dated in January 
2005 and September 2005 show the Veteran had lack of sleep 
and increase in anxiety along with desire to be alone more.  
He also noted his problems with anger.  He was not suicidal, 
homicidal, or psychotic.

An August 2005 private psychological report shows the Veteran 
was able to tend to his own grooming without difficulty and 
did his own cleaning, shopping, cooking, and handling of 
finances.  His relationships with his family members were 
poor but he did see his daughter frequently.  He had 
difficulty communicating and interacting with authority 
figures and reported no close friends.  He stated that he 
attended church on Sundays but belonged to no organizations; 
he sometimes went out to dinner or saw a movie.  He reported 
that he did not experience mental interference with task 
completion; but his mental status examination revealed some 
difficulty with concentration on oral calculations.  Mental 
status examination also revealed that the Veteran was not 
withdrawn and rapport was established.  His eye contact was 
adequate; but spontaneity and interaction were very 
excessive.  Psychomotor activity was fidgety and he 
acknowledged being very anxious about discussing his problems 
with a stranger.  He appeared motivated to do his best; his 
speech was intelligible.  He exhibited flight of ideas in his 
speech and he was very difficult to keep on topic.  His 
abstract thinking was adequate.  He reported that he did not 
experience illusions or delusions and did not exhibit any 
grandiosity.  He stated that he had suicidal and homicidal 
thoughts and had made suicide plans; but denied homicide 
plans or suicide or homicide attempts.  He denied auditory 
and visual hallucinations; he admitted to talking to the 
people in a family picture hanging on his wall.  His mood and 
affect were very anxious, depressed, and agitated.  He 
reported difficulty going to sleep and staying asleep at 
night and that his energy level was okay but he experienced 
minimal pleasure in previously valued activities.  He stated 
that he usually felt alone and isolated and believed that 
others feared him.  His insight appeared adequate and his 
judgment fair.  The examiner found that the Veteran had 
severe emotional problems related to his Vietnam experiences.  
His GAF score was 45.

A December 2005 VA examination report shows the Veteran 
reported difficulties since Vietnam with social alienation, 
hypervigilance, emotional numbing and detachment, 
irritability, frequent nightmares, poor sleep, exaggerated 
startle reaction, hyperreactivity to Vietnam cues such as 
rain, avoidance of crowds, and depression related to social 
isolation and feelings of alienation.  He reportedly started 
his own janitorial service in 1991 with his wife, which 
dissolved during their divorce in 2003.  At that point, he 
stopped working.  He stated that he no longer tried to work 
due to his inability to maintain his train of thought.  He 
reported feeling alienated from coworkers at jobs and hurt 
that he was not invited to parties.

He stated that he had been married four times and all four of 
his wives had told him he was too controlling.  He stated 
that he described being a drill instructor for his family and 
could not imagine anyone wanting to be in a relationship with 
him.  At that point in his life he was trying to "focus on 
finding myself."  He had a 13-year old daughter he saw every 
day, who lived with her mother and he had a civil 
relationship with his ex-wife.  He reported that he could 
mingle with people only if he kept the majority of himself 
shut down; he attended church service every Sunday.  Although 
he was making increased efforts to be friendly, he continued 
to experience deep feelings of mistrust and alienation and 
stated that he felt close to no one.  He reported no desire 
to date or seek a relationship after four failed marriages.  
He expressed little hope that his relationships with others 
would fundamentally change.  He reported that he was violent 
any time he got angry and that he had considered suicide many 
times when he felt lonesome and did not know what was wrong.  
He denied any suicide attempts.  

The Veteran reported a history of severe social alienation 
and difficulty adjusting to civilian life after Vietnam with 
maintenance of military and combat-ready behaviors that were 
not appropriate in civilian contexts.  He reported difficulty 
maintaining marriages due to problems with anger, emotional 
numbing, and reluctance to relinquish control due to concerns 
about appearing weak or vulnerable.  He stated that he had 
difficulties maintaining employment even at the Post Office 
due to having poor control or understanding of his aggressive 
impulses.  He currently made an effort to be sociable and 
conform to social expectations but stated he had no close 
friends.  He reportedly he took excellent care of himself due 
to his concerns about maintaining combat readiness.  

On mental status examination, the Veteran presented as a 
large, imposing, casually-groomed man with depressed mood and 
predominantly blunted affect.  He teared up on the subject of 
Vietnam and was able to laugh at himself regarding his rigid 
military conditioning.  There was no evidence of delusional 
thinking.  He reported experiencing hallucinations when he 
stayed up a long period without sleep.  At such times, he had 
"ugly," dark thoughts of death and killing.  His eye 
contact was fair.  He frequently spoke with his eyes glancing 
up at the ceiling.  He denied recent suicidal or homicidal 
ideation and was well-oriented.  His short-term memory was 
fair.  His attention and concentration was poor.  He was able 
to reason abstractly.  His judgment appeared intact, but he 
indicated that he was prone to poor judgment when angry.  His 
speech was loquacious and over-elaborated but coherent with 
normal rate and at times forceful tone.  He appeared eager to 
discuss his situation with someone who would listen.  He was 
not reporting panic attacks at that time.  He reported 
depression related to feelings of alienation and loneliness 
and appeared to have difficulty admitting to fear or anxiety 
due to his need to appear in control.  

His difficulties with irritability, concentration, Vietnam 
preoccupation, hypervigilance, and deeply ingrained survivor 
mentality with exaggerated needs for control interfered with 
his social and occupational functioning to a marked degree.  
He was able to perform activities of daily living with no 
difficulty.  He was currently reporting ongoing problems with 
social alienation, hypervigilance, emotional numbing and 
detachment, irritability, frequent nightmares, poor sleep, 
exaggerated startle reaction, hyperreactivity to Vietnam cues 
such as rain, avoidance of crowds, and depression related to 
social isolation and feelings of alienation.  The Axis I 
diagnosis was PTSD, chronic, severe.  The GAF score was 45.

On integrated summary, the Veteran reported increased 
understanding of his symptoms and reactions since 
participating in individual therapy for approximately one 
year.  He now made an effort to be at least superficially 
sociable and took other's behavior at "face value."  
However, he remained quite emotionally withdrawn and shut 
down.  He had no close friends and reportedly had given up on 
the possibility of having a close relationship with a woman.  
He continued to express concern about his temper and 
potential for violence but denied any physical altercations 
since 1995.  He considered himself unemployable due to 
problems with concentration and irritability.  Indeed, given 
the Veteran's erratic sleep, mistrust, irritability, and 
difficulty overcoming a deeply ingrained survivor mentality, 
the examiner determined that it was unlikely that he would be 
capable of working in close proximity with others on a full-
time basis.  A Compensated Work Therapy program was suggested 
to assist the Veteran in learning to work with others and 
gain a sense of accomplishment.  He reported significant 
benefit from individual therapy and was seeking a new 
individual therapist.  Prognosis for improvement appeared 
fairly good given his favorable response to individual 
therapy.  However, the Veteran was deeply alienated and it 
was likely that he would have chronic difficulties with trust 
and close relationships.

The Veteran continued to receive mental health therapy 
through June 2007.
The record shows that, prior to July 2007, the Veteran's PTSD 
was manifested by occupational and social impairment due to 
poor control or understanding of his aggressive impulses, 
slow and deliberate thought processes, poor concentration, 
depressed mood, suicidal thoughts, difficulty in establishing 
and maintaining effective work and social relationships, 
anxiety, poor quantity and quality of sleep, problems with 
irritability and anger control including a history of 
violence, moderate to severe depression, severely restricted 
range of emotional expression, and disturbance in motivation 
and mood.   

These findings more closely approximate the criteria for a 50 
percent evaluation for PTSD.  The only criteria met for the 
70 percent evaluation are suicidal ideation, impaired impulse 
control, and difficulty in adapting to stressful 
circumstances.  The December 2005 examiner also doubted that 
the Veteran would be able to work in close proximity with 
other people on a full-time basis.  Nonetheless, the 
Veteran's speech was relevant and coherent (although 
reportedly wordy); he was oriented times four with no 
evidence of hallucinations, delusions, or a loosening of 
thought processes or associations; he was cognitively intact 
in terms of memory, insight, and judgment; he showed no 
evidence of impairment in reality testing; and was able to 
function on a daily basis with no difficulty.  While he had 
some thoughts of suicide and a history of violence with his 
neighbor resulting in jail time, he was found not to be 
suicidal, homicidal, or psychotic.

The Veteran's GAF score range is from 35 to 46, which 
indicates more severe impairment.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In assessing the Veteran' GAF score 
range, it appears that the Veteran's PTSD symptoms are more 
severe than warranted for a 50 percent evaluation.  However, 
the GAF score is but one factor considered in rating 
psychiatric disabilities.  Even though the GAF scores of 35, 
45, 45, and 46 reportedly show some of the criteria for a 
rating higher than 50 percent, the psychiatric findings on 
mental status evaluation are more consistent with a 50 
percent evaluation.  Taking into consideration all relevant 
evidence of record, the evidence more closely approximates 
the criteria for a 50 percent evaluation prior to July 31, 
2007.  See 38 C.F.R. § 4.7.  As previously discussed, 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

Effective July 31, 2007

A July 2007 VA examination report shows the Veteran listed 
his main complaints as periods of significant depression, 
flashbacks, and nightmares of combat in Vietnam.  He also 
indicated social alienation and extreme hypervigilance, 
guardedness, and significant maladaptive interpersonal 
functioning.  He stated that these problems were extreme and 
he had been suffering from them ever since his experiences in 
Vietnam.  Since his last compensation and pension examination 
he had maintained active outpatient treatment in the form of 
individual and group psychotherapy.  He indicated that he had 
not found medication to be helpful but had found group 
treatment to be beneficial.  He indicated that he had learned 
many useful skills and his functioning had improved 
dramatically secondary to treatment.  At the same time, he 
contended that he quite literally had lost 30+ years of his 
life to PTSD due to extreme social alienation and extreme 
impairment in interpersonal relationships.  He also indicated 
a history suggestive of highly impaired occupational 
functioning.  

Since the previous rating examination, the Veteran had not 
worked or sought additional education.  He stated that the 
last time he worked was in 1992 and he currently received 
income through VA disability checks and through Social 
Security Administration disability.  The Veteran's 
occupational functioning was substantially impaired.  The 
examiner found it unlikely that the Veteran would be able to 
function effectively in a typical work environment.  The 
Veteran stated that he was currently not involved with a 
romantic partner and believed that his functioning was 
substantially impaired.  He stated that he was not in a place 
in his life where he would be capable of effectively 
maintaining a relationship with a woman.  He was just 
beginning to learn how to function effectively in society.  
The examiner found that the Veteran presented a picture of 
social functioning that was suggestive of extreme impairment 
and though he was beginning to feel less alienated he 
continued to be functioning on the fringes of society.  With 
regard to leisure activities, the Veteran enjoyed cooking, 
spending time with his 15-year old daughter, and church.  He 
felt that his spiritual belief system had been the only thing 
that helped him to survive for the past 30+ years since his 
return from Vietnam.  He came back from Vietnam and 
maintained a military mindset that led him to be extremely 
controlling and regimented in his interpersonal 
relationships.  This created serious problems in all four of 
his marriages and the Veteran had not been able to maintain a 
successful stable relationship with a woman at all during his 
adult life.  Therefore, with regard to social impairment, his 
impairment was severe.

The Veteran completed a period of probation in 2005 at the 
time of his previous examination; he had no subsequent legal 
problems.  He did not contend that he had difficulties in his 
activities of daily living secondary to PTSD.  On mental 
status evaluation, he was dressed casually and appropriately 
for his appointment and arrived on time.  He evidenced good 
grooming and hygiene.  His posture was within normal limits 
and his psychomotor functioning was within normal limits, as 
well.  His manner of interaction with the examiner was 
cooperative and appropriate.  However, he did appear to be 
cautious and careful in his statements and it was clearly 
important to him to carefully explain his thoughts, feelings, 
beliefs, symptoms, and history.  His communication and speech 
was normal in rate and rhythm.  His thought processes were 
clear, coherent, goal-directed, and relevant.  His mood was 
characterized by suspiciousness and paranoia, as well as 
dysphoria including bouts of depression.  His affect was 
blunted and generally congruent with mood.  He admitted to a 
history of auditory hallucinations that were secondary to 
PTSD symptoms.  He was neither comfortable nor willing to go 
into detail about these hallucinations.  He explained that 
there were many memories he had and many symptoms that he 
still had never been comfortable opening up to anyone about.  
He stated that while he had thoughts of suicide in the past 
he was neither currently suicidal nor homicidal and he had 
never had intent or plan to commit suicide.  He was oriented 
times three.  He had some difficulties with attention and 
concentration.  His abstract thinking was intact and his 
social judgment appeared intact.  His level of insight was 
fair but clearly improving secondary to treatment he was 
receiving through VA.  

On assessment of PTSD, the Veteran experienced distressing 
nightmares involving military trauma including serious acting 
out in his sleep.  He explained that on numerous occasions he 
woke up attempting to choke, kick, or hit his wife to the 
point that all four wives eventually felt the need to sleep 
in another room and lock the door.  He felt suspicious and 
paranoid and experienced flashbacks with dissociative 
phenomenon during which he lost touch with reality.  He also 
experienced trauma-related psychotic symptoms.  His level of 
social alienation and interpersonal alienation was quite 
profound.  He had lost interest in many things that he used 
to enjoy and his connection with other people was extremely 
cut-off.  He was only now beginning to develop some skills in 
these areas.  The Veteran also endorsed serious sleep 
disturbance, history of serious irritability and angry 
outbursts, extreme difficulty concentrating, extreme 
hypervigilance, and an extremely exaggerated startle 
response.  He admitted to having hallucinations and was very 
reluctant to go into detail but he did state that he heard 
voices and cries.  He described often having to talk himself 
down from an agitated mental state.  The way the Veteran 
described it, he had to put forth substantial mental effort 
on a daily basis to simply maintain his composure and 
reasonable intact state of mind.

He had suffered from episodes of depression secondary to PTSD 
for many years and described his mood as being frequently 
depressed in addition to hypervigilance and guardedness he 
routinely experienced.  He indicated that he had had thoughts 
of suicide with no intent or plan.  His survivor guilt was 
extreme and he indicated that he felt guilty for being here 
when they left so many there.  He stated that he also 
suffered from very low self-esteem and feelings of 
worthlessness.  He clearly had difficulty concentrating and 
sleep disturbances as well and his symptoms also included 
decreased energy.  

In conclusion, the examiner determined that the Veteran 
returned from service unable to function appropriately in his 
interpersonal relationships and unable to function 
effectively in an occupational setting.  He continued to 
attempt to use the same mentality and coping mechanisms he 
learned in the Marines, which were no longer appropriate in 
mainstream society.  He went through four failed marriages 
and his level of social alienation had become extreme.  His 
ability to function effectively was dramatically reduced due 
to his serious PTSD symptoms including nightmares, 
flashbacks, disturbing and distressing memories, social 
alienation, emotional numbing, hypervigilance, and other 
symptoms.  He also suffered from dissociative episodes and 
hallucinations.  It took the Veteran substantial effort to 
maintain a rational state of mind and he was just now 
learning to function effectively and deal with the 
distressing memories and trauma-related symptomatology.  
Therefore, it was the opinion of the examiner that the 
Veteran's functioning in his social and occupational areas 
had been severely impaired.  It was unlikely that the Veteran 
would be able to function effectively in a work environment 
at the current time due to the profound symptoms including 
sleep disturbance, dissociations, flashbacks, and general 
level of anxiety, agitation and heightened arousal.  His 
severely compromised social functioning (including social 
alienation) made it highly unlikely that the Veteran was 
currently capable of effective partnership/marriage and also 
significantly limited his capacity for appropriate 
interactions in the workplace.  

On the positive side, the Veteran clearly was benefitting 
from his treatment he was receiving.  He found both 
individual and group therapy to be meaningful and helpful in 
developing additional tools that would help him to cope 
effectively.  He had developed insight into the fact that he 
was not currently capable of maintaining a stable romantic 
relationship and that he had significant distance to go in 
order to learn how to function effectively within the broader 
culture.  The Axis I diagnosis was PTSD, chronic, severe.  
His GAF score was 40.

VA mental health outpatient treatment records note the 
Veteran continued to receive therapy through March 2008.

Effective July 2007, the Veteran's PTSD is manifested by 
continued difficulties  with attention and concentration, 
depression, general level of anxiety, serious sleep 
disturbance, emotional numbing, history of serious 
irritability and angry outbursts, extreme difficulty 
concentrating, extreme hypervigilance, social alienation, 
maladaptive interpersonal functioning, and impaired 
occupational functioning.  His mood was characterized by 
suspiciousness and paranoia, as well as dysphoria including 
bouts of depression.  His affect was blunted and generally 
congruent with mood.  He also admitted to a history of 
auditory hallucinations hearing voices and cries that were 
secondary to PTSD symptoms; but was not comfortable enough to 
go into any detail about these.  He further experienced 
flashbacks with dissociative phenomenon during which he lost 
touch with reality and trauma-related psychotic symptoms.  
The examiner commented that the Veteran was unable to 
function appropriately in his interpersonal relationships and 
unable to function effectively in an occupational setting.  

These findings do not more closely approximate the criteria 
for a 100 percent evaluation for PTSD.  The only criteria met 
for a 100 percent evaluation include delusions and 
hallucinations, although it is not clear if the Veteran 
suffers from these on a persistent basis.  He evidenced good 
grooming and hygiene.  His psychomotor functioning was within 
normal limits.  His manner of interaction with the examiner 
was cooperative and appropriate.  His communication and 
speech was normal in rate and rhythm.  His thought processes 
were clear, coherent, goal-directed, and relevant.  He stated 
that while he had thoughts of suicide in the past he was 
neither currently suicidal nor homicidal.  His abstract 
thinking was intact and his social judgment appeared intact.  
His level of insight also was fair but clearly improving 
secondary to treatment he was receiving through VA.  

While the Veteran has severe social and occupational 
impairment due to his PTSD, he is not shown to be totally 
disabled due to his PTSD disability.  

The Veteran's GAF score of 40 also supports the criteria for 
a 70 percent evaluation when taken into consideration with 
all the relevant evidence of record.  A GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school.  The GAF score is but one 
factor considered in rating psychiatric disabilities.  
Evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).    Taking into consideration all relevant evidence 
of record, including the GAF score, the evidence more closely 
approximates the criteria for a 70 percent evaluation, 
effective July 31, 2007.  See 38 C.F.R. § 4.7.  

Staged ratings of 50 percent, effective prior to July 31, 
2007 and 70 percent, effective July 31, 2007 have been 
assigned.  Other than these periods, the level of impairment 
associated with the Veteran's PTSD has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for the ratings assigned.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran is shown to be unable to function 
effectively in an occupational setting due to his PTSD but 
this impairment is considered under the diagnostic criteria 
for rating PTSD.  In other words, he already is compensated 
for his occupational impairment. The Veteran also had shown 
some improvement due to the therapy and it had been suggested 
that he enter a Compensated Work Therapy program to learn to 
work with others and gain a sense of accomplishment, with 
prognosis for improvement appearing to be fairly good.  The 
medical evidence does not rise to the level of marked 
interference with employment due to PTSD as considered under 
the regulations for an extraschedular evaluation.  The record 
also does not show frequent periods of hospitalization due to 
PTSD.

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of his 
PTSD disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

The preponderance of the evidence is against the increased 
rating claim for PTSD; there is no doubt to be resolved; and 
an increased rating is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.
 

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, effective June 30, 2004, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, effective July 31, 2007, is denied.


REMAND


The Veteran seeks service connection for bilateral hearing 
loss and tinnitus due to his noise exposure during combat in 
Vietnam.  His DD-Form 214 shows his primary occupational 
specialty was rifleman and that he earned, in pertinent part, 
a Combat Action Ribbon and the Republic of Vietnam Gallantry 
w/ palm and frame.  Thus, his exposure to acoustic trauma in 
service is conceded.  See 38 C.F.R. § 3.304(d).

A March 2005 VA examiner determined that the Veteran's 
present hearing loss and tinnitus disabilities were not due 
to his service because there was no diagnoses of these 
disabilities in service.  The examiner then concluded that 
the hearing loss must be due to the Veteran's age.  However, 
the requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  VA regulation 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The March 2005 VA examiner based the 
opinion that the Veteran's hearing loss was not related to 
service on the negative finding at discharge from service 
even though audiometric testing was not performed at 
separation.  Only a whisper voice test was performed.

The Veteran has reported a history of progressive hearing 
loss and tinnitus since service.  He is competent to testify 
as to that which he can experience.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (tinnitus). 

Therefore, the Veteran should receive another VA examination 
in which the examiner considers the Veteran's exposure to 
acoustic trauma in service; the Veteran's exposure to 
acoustic trauma post-service, if any; complaints of 
progressive hearing loss and tinnitus since service; and 
current diagnoses; and not solely whether or not the Veteran 
was shown to have hearing loss and tinnitus in service.

The Veteran also seeks service connection for a bilateral 
foot condition and a bilateral leg condition.  A March 1969 
service treatment record shows corns on the bilateral fifth 
digits of the feet.  An October 1969 medical record shows 
jungle rot on the bilateral legs with Vietnam noted in 
parenthesis.  A March 1970 medical record shows a sore right 
knee times one year.  The Veteran also had a burn scar on his 
right foot at discharge from service that was not there at 
entry.      

It is not clear what "conditions" the Veteran is claiming 
on his feet and legs.  On his VA-Form 9 he stated that after 
returning from Vietnam, his legs and feet became swollen.  
Post-service treatment records show degenerative joint 
disease in the knees, chronic diffuse arthralgia in the body 
including pain in the legs, varicose veins in the legs, 
bilateral onychomycosis and onychogryphosis, and a finding of 
jungle rot between the toes.  VA examinations addressing the 
legs and the feet should be provided to determine whether the 
Veteran's present conditions in the feet and legs are related 
to his service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he received 
post-service treatment for his legs and 
feet prior to January 2003.  On his VA-
Form 9 the Veteran stated that after 
coming back from Vietnam in 1969 his legs 
and feet were swollen and that VA medical 
records from Dallas were probably not 
considered.  It is not clear if he is 
stating that he received treatment at this 
facility right after service or is 
referring to the post-service treatment 
records that are already in the claims 
file.  (The RO has made multiple attempts 
to obtain any treatment records from the 
VA Medical Center in Dallas from January 
1969 to January 2003 and has not received 
a response from this facility.)  Based on 
the Veteran's response, if deemed 
pertinent to his claim, the VA Medical 
Center in Dallas should be contacted again 
for a negative or positive response 
regarding any records for the Veteran.

2.  Schedule the Veteran for a VA 
audiological evaluation to obtain an 
opinion as to whether the present hearing 
loss and tinnitus disabilities are at 
least as likely as not related to his 
exposure to acoustic trauma during his 
combat service in Vietnam.  In making this 
assessment, the examiner should consider 
the Veteran's acoustic trauma in service, 
any post-service complaints of progressive 
hearing loss and tinnitus since service, 
and current diagnoses; and not solely 
whether or not the Veteran was shown to 
have hearing loss and tinnitus in service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Schedule the veteran for VA 
examinations addressing the feet and the 
legs to obtain an opinion as to whether 
any present diagnosed condition is at 
least as likely as not related to his 
service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If any of 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


